 


109 HR 1321 IH: To make funds available to pay the United States prisoners of war that brought suit against the Government of Iraq in the case of Acree v. Republic of Iraq.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1321 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Strickland (for himself, Mr. Bishop of New York, Mr. Cummings, Mr. Filner, Mr. McGovern, Mr. Meeks of New York, Mrs. Napolitano, Mr. Towns, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To make funds available to pay the United States prisoners of war that brought suit against the Government of Iraq in the case of Acree v. Republic of Iraq. 
 
 
1.Payments to united states prisoners of war based on court judgment 
(a)PaymentsThe Secretary of the Treasury shall pay, out of funds described in subsection (b), $1,000,000 to each of the 17 plaintiffs in the case of Acree v. Republic of Iraq, 271 F.Supp. 2d 179 (D.D.C. 2003) that were held captive by Iraq during the first Gulf War. 
(b)Source of funds$17,000,000 shall be available, from unobligated funds appropriated under chapter 2 of title II of the Emergency Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq and Afghanistan, 2004, under the heading OTHER BILATERAL ECONOMIC ASSISTANCE—Funds Appropriated to the President—iraq relief and reconstruction fund, for payments under subsection (a). 
 
